67 F.3d 299
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William Burton CARROLL, Jr., Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 94-2434.
United States Court of Appeals, Sixth Circuit.
Oct. 5, 1995.

1
Before:  MARTIN and BOGGS, Circuit Judges;  and HOOD, District Judge.*

ORDER

2
William Burton Carroll, Jr., appeals a district court order denying his motion to vacate sentence filed pursuant to 28 U.S.C. Sec. 2255.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In 1992, a jury found Carroll guilty of one count of aiding and abetting the possession of stolen mail and one count of possessing and aiding and abetting the possession of stolen mail.  The district court sentenced Carroll to 12 months of imprisonment and two years of supervised release and ordered Carroll to pay restitution in the amount of $1,518.27.  On appeal, this court affirmed Carroll's conviction and sentence.  United States v. Layne, Case Nos. 93-1460/1461 (6th Cir.  Apr. 19, 1994) (unpublished per curiam).


4
Carroll then filed a motion to vacate sentence, alleging that he received ineffective assistance of counsel because his trial counsel did not engage a fingerprint expert.  The district court determined that his claim was without merit and denied the motion.  Carroll has filed a timely appeal.


5
Upon review, we conclude that the district court properly denied Carroll's motion to vacate sentence.  The record does not reflect an error of constitutional magnitude which had a substantial and injurious effect or influence in determining the jury's verdict.  Brecht v. Abrahamson, 113 S.Ct. 1710, 1722 (1993).  Carroll has not shown that his counsel's performance was deficient or that the deficient performance prejudiced his defense so as to render the trial unfair and the result unreliable.  Strickland v. Washington, 466 U.S. 668, 687 (1984).


6
Accordingly, this court affirms the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Joseph M. Hood, United States District Judge for the Eastern District of Kentucky, sitting by designation